Citation Nr: 1000166	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-39 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee (previously 
rated as residuals of a right knee injury).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army 
from November 1967 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Regional Office of the Department of Veterans Affairs (VA) in 
San Diego, California.  Original jurisdiction of the 
Veteran's claim resides with the RO in Denver, Colorado (the 
RO).  

In a September 2007 rating decision, the San Diego RO denied 
the Veteran's claim for entitlement to service connection for 
coronary artery disease, residuals of coronary artery bypass 
graft.  In a September 2008 rating decision, the Denver RO 
denied the Veteran's claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).  As 
evidenced by the claims file, the Veteran has not filed a 
notice of disagreement with either RO decision.  These issues 
are therefore not in appellate status and will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Veteran testified at VA Travel Board hearing before the 
undersigned in August 2009.  A transcript of the hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

The last time the Veteran's service-connected degenerative 
joint disease of the right knee was evaluated by VA for 
compensation and pension purposes was in December 2006.  The 
Veteran testified at the August 2009 VA hearing that, since 
the December 2006 VA examination, he has experienced 
continuous problems with his right knee, to include increased 
pain, fatigue and instability.  The Veteran has started using 
a cane since the December 2006 VA examination.  He also 
stated that since the December 2006 VA examination, the 
dosage of his prescribed pain medication was increased in 
order to manage his knee pain.  In sum, the Veteran asserted 
that his service-connected right knee disability had worsened 
since the December 2006 VA examination.  Under the 
circumstances, the Board finds that VA is required to afford 
the Veteran a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
degenerative joint disease of the right knee.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, this issue must be 
remanded.

Additionally,, the Veteran testified that he receives all 
treatment for his service-connected right knee disability at 
the VA Medical Center (VAMC) in Denver, Colorado.  The last 
VA outpatient treatment record obtained from the Denver VAMC 
is dated January 5, 2007.  As the issue on appeal is being 
remanded for a current VA examination, the Board finds 
attempts should be made to obtain all outstanding medical 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient 
treatment records from the Denver VAMC, 
dated from January 5, 2007 to the 
present.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected degenerative joint disease of 
the right knee.  Sufficient evaluations 
should be scheduled to evaluate the 
Veteran's right knee symptomatology.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected degenerative 
joint disease of the right knee with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
incoordination and instability present.

3.  Then, the RO should readjudicate the 
Veteran's service-connected degenerative 
joint disease of the right knee claim.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

